DETAILED ACTION

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al. (GB 2499146 A1).
Regarding claim 5, Sung discloses, a non-transitory computer-readable recording medium having recorded thereon a computer program, which, when executed by a computer, performs a method for processing a three-dimensional (3D) image, the method comprising: (The computer readable medium is considered to be inherent in a computer performing the image processing.)
acquiring a frame of a color image and a frame of a depth image; (See Sung Fig. 1 which shows the color information images V0, VI, and V2 for multiple views, and their corresponding depth map images DO, D1, and D2.)
and generating a frame by combining the acquired frame of the color image with the acquired frame of the depth image, (See Sung Fig. 5 and Sung ¶50, “In the interlaced method 500 and 520 and the check box method 540 and 560, color information and depth information may be generated into one piece of frame information to generate a MVC-compatible frame, like the side-by-side method and the top and down method.”)



Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record found was Song et al. (US Pub. No. 2016/0041524 A1). Song discloses some but not all the limitations of this claim as follows:
Regarding claim 1, a method for processing a three-dimensional (3D) image, the method comprising: acquiring a frame by combining a line of a color image with a line of a depth image; splitting a single line of the color image into a plurality of lines according to depth levels; (See Song ¶113, “As shown in FIG. 10, processor 1 loads 3D image data (S510), and divides the 3D image data based on a color depth (S520).  The 3D image data may be divided into R, G, and B images according to a color component as illustrated in FIG. 4.  Also, as illustrated in FIG. 5, the 3D image data may be divided into a plurality of depth images according to the depth information, for example, N-number of layers.” Also see Song Fig. 6 box S320.)

generating a single added line by adding transformed lines obtained as a result of the performing the primary Fourier transform; (See Song ¶79, Next, H.sub.R(.xi.,.zeta.), H.sub.G(.xi.,.zeta.), and H.sub.B(.xi.,.zeta.) are obtained by summing information about all layers for each color by using H.sub.iR(.xi.,.zeta.), H.sub.iG(.xi.,.zeta.” Also see Song Fig. 6 Box S370.)
and performing a secondary Fourier transform on the single added line. (Song and the other prior art of record fails to disclose this limitation.)

Regarding claim 3, this claim is allowed since it contains limitations for an apparatus that are similar to allowed claim 1.

Regarding claims 2 and 4, these claims are allowed since they depend from allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID PERLMAN/Primary Examiner, Art Unit 2662